IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                              FILED
                                                            November 8, 2007
                             No. 07-50473
                          Conference Calendar           Charles R. Fulbruge III
                                                                Clerk

UNITED STATES OF AMERICA

                                       Plaintiff-Appellee

v.

SALVADOR RAMIREZ-MORA, also known as Victor Ramirez-Pena, also known
as Salvador M Ramirez, also known as Salvador Mora Ramirez, also known as
Jose Ramirez, also known as Salvador Ramirez-Morales, also known as Juan
Ramirez Garcia

                                       Defendant-Appellant



                           Consolidated with
                             No. 07-50483
                          Conference Calendar


UNITED STATES OF AMERICA

                                       Plaintiff-Appellee

v.

SALVADOR RAMIREZ-MORA, also known as Victor Ramirez-Pena

                                       Defendant-Appellant
                                No. 07-50473 c/w
                                 No. 07-50483


                Appeals from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:04-CR-1566-ALL
                        USDC No. 3:06-CR-2517-ALL


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
      Appealing the Judgments in Criminal Cases, Salvador Ramirez-Mora
raises arguments that are foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty
provision and not a separate criminal offense.            See United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug.
28, 2007) (No. 07-6202). The Government’s motion for summary affirmance is
GRANTED, and the judgments of the district court are AFFIRMED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2